Citation Nr: 1527632	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a disability manifested by left thigh numbness.

2.  Entitlement to service connection for an upper respiratory disability, including a sinus disability.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to October 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

Another examination is needed to determine whether the Veteran has a disability manifested by left thigh numbness based on the March 2009 VA examiner's failure to address the in-service diagnosis of meralgia paresthetica and the Veteran's report of persistent numbness.    

Another examination is also needed to determine whether the Veteran has an upper respiratory disability, notably an allergy disability, based on the March 2009 VA examiner's determination that the Veteran "possibly" had "some allergy."  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the claimed disabilities.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the reported left thigh numbness.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.
 
If the reported numbness is attributable to a known clinical diagnosis, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  A diagnosis of meralgia paresthetica must be confirmed or ruled out.  

If the reported numbness is not attributable to a known clinical diagnosis, the examiner should identify any objective indications of its presence.

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 
 
3.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all upper respiratory disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must identify all upper respiratory disorders that have been present during the period of the claim.  The examiner should state whether the Veteran has an allergy disability.  

With respect to each disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






